Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered September 16, 2003, convicting defendant, after a jury trial, of grand larceny in the second and third degrees, offering a false instrument for filing in the first degree and criminal possession of a forged instrument in the second degree, and sentencing him to an aggregate term of 11 to 33 years, unanimously affirmed.
*356The court properly granted the People’s Batson application (Batson v Kentucky, 476 US 79 [1986]; People v Kern, 75 NY2d 638 [1990], cert denied 498 US 824 [1990]). The record supports the court’s finding that the nondiscriminatory reasons provided by defense counsel for the challenges in question were pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350, 356 [1990], affd 500 US 352 [1991]). Defense counsel failed to question these panelists on the subjects purportedly forming the basis for his challenges (see People v Torres, 289 AD2d 136, 137 [2001], lv denied 97 NY2d 762 [2002]; People v Robinson, 226 AD2d 561, 562 [1996], lv denied 88 NY2d 884 [1996]), there was evidence of disparate treatment of similarly situated nonwhite jurors (see People v Sanford, 297 AD2d 759 [2002], lv denied 100 NY2d 565 [2003]), and the proffered reasons were generally without substance.
After the trial court reviewed the People’s challenges, it properly denied defense counsel’s Batson application. The court correctly determined “that the defense has not made out a prima facie case” of racial discrimination in the prosecutor’s exercise of peremptory challenges (see People v Brown, 97 NY2d 500, 507-508 [2002]).
Defendant’s remaining contentions, including his Confrontation Clause argument (see People v Kello, 96 NY2d 740, 743-744 [2001]) are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Saxe, Marlow and Williams, JJ.